This is an appeal by A.G. McCloskey, justice of the peace of No. 1 precinct, Navajo county, from a judgment of the superior court of said county, in a certiorari proceeding, vacating and annulling a judgment entered by appellant in said justice court in favor of Ralph Whiting and against R.T. Renfro for $100 principal and $9.10 costs.
The appeal must be dismissed for two reasons:
[1] 1. The justice of the peace who rendered such judgment is not an aggrieved party. Section 3658, Rev. Code 1928. He has no property or financial interest in the litigation and the way the case was decided is a matter of absolute indifference to him as a presiding judge. The action is between Whiting and Renfro, who are the interested parties. We know of no rule of law that will permit a judge whose judgment is annulled or vacated to become a party to the action and prosecute an appeal. Doubtless many of the judges on occasion would like to appeal, but this is the first time we have known of one doing so. If the superior court erroneously vacated the judgment entered by appellant in the justice court, the party injured thereby may, in a proper proceeding, seek to have the matter reviewed, but not the judge of the court.
[2] 2. Granting that the appeal is in the interests of Whiting, since the judgment that was annulled and vacated was in his favor and he the aggrieved *Page 536 
party, still the matter is not properly before this court. The action is to recover a money judgment. The amount in controversy being less than $200, and the validity of a tax, impost, assessment, toll, municipal fine or statute not being involved in the action, this court has no jurisdiction of the appeal. Section 4, art. 6, Constitution. See, also, Kinnison v. Superior Courtof Pima County, 46 Ariz. 133, 46 P.2d 1087; City ofPhoenix v. Greer, 43 Ariz. 214, 29 P.2d 1062; ArizonaEastern R. Co. v. Hinton, 20 Ariz. 266, 179 P. 963; Stateex rel. Wooster v. Sapp, 15 Ariz. 24, 135 P. 718; Tyler v.District Court, 14 Ariz. 6, 123 P. 315.
The appeal is dismissed.
LOCKWOOD, C.J., and McALISTER, J., concur.